          Case 1:19-cr-00883-JPO Document 35 Filed 08/27/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
7                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    August 27, 2020


BY E-MAIL
The Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

            Re:   United States v. Martin Concepcion a/k/a “Tito” and Melissa Concepcion
                  a/k/a “Beba,” S2 19 Cr. 883 (JPO)

Dear Judge Freeman:

       The Government writes to respectfully request that the above-referenced Superseding
Indictment in the matter of United States v. Michael Valdez a/k/a “Bigga,” et al, which was filed
under seal on August 25, 2020, be unsealed. One of the defendants was arrested today in the
Southern District of New York. A proposed Order is enclosed for the Court’s consideration.



                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                         by: /s/ David J. Robles                     .




                                            David J. Robles
                                            Assistant United States Attorney
                                            (212) 637-2550


Enclosure
         Case 1:19-cr-00883-JPO Document 35 Filed 08/27/20 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------- X
                                   :
 UNITED STATES OF AMERICA          :
                                   :             UNSEALING ORDER
            - v. -                 :
                                   :             S2 19 Cr. 883 (JPO)
 MARTIN CONCEPCION,                :
       a/k/a “Tito,” and           :
 MELISSA CONCEPCION,               :
       a/k/a “Beba,”               :
                                   :
           Defendants.             :
                                   :
 --------------------------------- X



            Upon application of the United States of America, by and

through Assistant United States Attorney David J. Robles, it is

hereby ORDERED that the Superseding Indictment titled S2 19 Cr.

883 (JPO), in the matter of United States v. Michael Valdez, a/k/a

“Bigga,” et al, 19 Cr. 883 (JPO), which was filed under seal on

August 25, 2020, be and hereby is unsealed.


SO ORDERED.

Dated:      New York, New York
            August 27, 2020




                                          _______________________________
                                          THE HONORABLE DEBRA FREEMAN
                                          UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK
